Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  May 16, 2008                                                                   Clifford W. Taylor,
                                                                                          Chief Justice

  133466 & (70)(71)                                                             Michael F. Cavanagh
  133468                                                                        Elizabeth A. Weaver
                                                                                       Marilyn Kelly
                                                                                  Maura D. Corrigan
  UNITED STATES FIDELITY INSURANCE &                                            Robert P. Young, Jr.
  GUARANTY COMPANY,                                                             Stephen J. Markman,
                                                                                               Justices
            Plaintiff-Appellee,
  v      	                                             SC: 133466
                                                       COA: 260604
                                                       Oakland CC: 2003-051485-CK
  MICHIGAN CATASTROPHIC CLAIMS 

  ASSOCIATION,

           Defendant-Appellant, 

  and
  MICHAEL MIGDAL, Individually and as 

  Conservator for the Estate of DANIEL MIGDAL,

  a Protected Person,

                Defendant.       

  _________________________________________/ 


  HARTFORD INSURANCE COMPANY OF THE

  MIDWEST, 

             Plaintiff-Appellee, 

  v      	                                             SC: 133468
                                                       COA: 271199
                                                       Oakland CC: 2006-071933-CK
  MICHIGAN CATASTROPHIC CLAIMS 

  ASSOCIATION,

             Defendant-Appellant. 

  _________________________________________/ 


         On order of the Court, the applications for leave to appeal the February 6, 2007
  judgment of the Court of Appeals are considered, and they are GRANTED. The parties
  shall include among the issues to be briefed whether MCL 500.3104(2) obligates the
  Michigan Catastrophic Claims Association (“MCCA”) to reimburse member insurers’
  reimbursement claims without regard to the reasonableness of the member’s payments to
  PIP claimants. In addressing this issue, the parties shall consider:
                                                                                                               2


      (1) Whether factors to consider in determining whether the MCCA is precluded
from questioning the reasonableness of the reimbursement claims in these cases include
the MCCA’s failure to exercise to their full extent, before entry of the consent judgment
in No. 133466 and the settlement agreement in No. 133468, its powers under MCL
500.3104(7)(b) and (g) to:

      (a) require notice of claims likely to involve the MCCA;

    (b) require notice of subsequent developments likely to materially affect the
MCCA’s interests;

      (c) establish claims procedures and practices for MCCA members; and,

        (d) if the MCCA considers a member’s claims procedures and practices
inadequate, to undertake to adjust or assist in adjusting the claim, at the member’s
expense, so as to ensure that member claims submitted to the MCCA for reimbursement
are, in fact, reasonable; and

       (2) Whether, like the terms of declaratory judgments pertaining to PIP benefits
payable in the future, the terms of consent judgments and settlement agreements
pertaining to PIP benefits that embody terms that prove over time to call for
reimbursement at a rate higher than the actual cost incurred are subject to:

       (a) reduction based on the requirement that an expense must be actually incurred
before a no fault insurer is obliged to pay it; and

      (b) redetermination from time to time of the amounts properly allowable, based on
a change in facts or circumstances after entry of the consent judgment or settlement
agreement. Cf. Manley v DAIIE, 425 Mich 140, 157 (1986); Proudfoot v State Farm Mut
Ins Co, 469 Mich 476, 483-484 (2003).

       The motions for leave to file briefs amicus curiae are GRANTED. The
Commissioner of Insurance, Michigan Defense Trial Counsel, Inc., and the Michigan
Association for Justice are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 16, 2008                        _________________________________________
       p0513                                                                 Clerk